COLLEY, Justice,
concurring.
I agree that the majority of the court has correctly sustained Shaffer’s first point of error, reversed the judgment of conviction, and remanded the cause for a new trial. The decision in Hoobler v. State, 730 S.W. 2d 755 (Tex.Cr.App.1987), and its forerunners2 compel such a decision. Nevertheless, being strongly moved to petition our brothers on the high court to reconsider Hoobler and its ilk, I file this concurring opinion.
My question is whether the error of a trial judge in proceeding to bench try a case on a defendant’s plea without securing the State’s written consent to the jury waiver of the defendant, should be judged in all cases under the harmless error rule of Tex.R.App.P. 80(b)(2), or if you will, by the ratio found in Ex parte Collier, 614 S.W.2d 429 (Tex.Cr.App.1981).3
In Collier, Judge Onion writing for the majority, noted that the court in the past reversed convictions on direct appeals “where the State’s written consent to the jury waiver is not in the record [vacated convictions] and on collateral attack by writ of habeas corpus where the relator ... demonstrated that there was no such written consent despite ... recitals in the judgment to the contrary.” (Citation omitted.) Id. at 433. After carefully reviewing prior *948case law, Judge Onion observed that to follow such authorities would require the court to grant Collier’s habeas relief and vacate his conviction, but then stated,
We conclude that it would be ridiculous to set aside a conviction as in the instant case based merely upon the missing signature of the district attorney when it is obvious that the State did indeed consent to the jury waiver.
Id. at 434. In denying the relief sought, the Collier court also wrote,
[Absent] a showing of harm a valid conviction may not be set aside [in a] collateral attack merely because the State failed to sign the consent to the jury waiver of a defendant ... where the evidence does [affirmatively] show that the State did in fact agree to such waiver.

Id.

Furthermore, in Collier and in State ex rel. Bryan v. McDonald, 681 S.W.2d 65, 67 (Tex.Cr.App.1984), the Court of Criminal Appeals held that the trial court has jurisdiction (power and authority) to sign a judgment in a nonjury case notwithstanding the fact that the State failed or refused to consent in writing to the jury waiver. Yet in Hoobler the court held that the trial court commits fundamental error in hearing a defendant’s cause on his plea of guilty where the State’s attorney has not consented in writing to the defendant’s waiver of trial by jury, saying, “[t]he validity of the [defendant’s] waiver is conditioned upon the State’s consent in writing. Before the waiver can become effective, the consent of [State’s counsel] must be obtained.” Hoobler, 730 S.W.2d at 756. The Hoobler court then goes on to distinguish Collier on the reasoning that Collier involved a collateral attack in which the defendant bears the burden of showing that the court’s error harmed defendant’s case, an impossible task; whereas, in direct appeal cases, such error results in automatic reversal, citing Lawrence v. State.
I submit, with all due respect, that such interpretation of article 1.13 is inexplicable and unsound. I am persuaded that Judge Onion’s conclusion in Collier that it is “ridiculous to set aside a conviction ... merely” because the State’s attorney failed to consent in writing to the defendant’s knowing, intentional and intelligent waiver of jury trial (even without the condition, “when it is obvious that the State did indeed consent [orally] to the jury waiver),” is equally applicable to cases on direct appeal.
The unexplained elevation by the Hoo-bler court of the trial court’s error in failing to procure the State’s written consent to the jury waiver, after the defendant has affirmatively, and in writing, waived his right to trial by jury to fundamental error, is in direct conflict with Almanza’s 4 definition of “fundamental error.” The error addressed in Hoobler in no way operates to deprive the defendant of a “fair and impartial trial,” or “[goes] to the very basis of the case.” Additionally, good sense demands that the courts declare that the provisions of article 1.13 requiring the State’s attorney to consent and approve in writing a defendant’s waiver of a jury are intended to protect the State, not the defendant.5
Finally, assuming the requirement of article 1.13 under consideration to be mandatory, I respectfully submit that conclusion does not warrant automatic reversal of a valid conviction. To so hold not only engenders disrespect for the appellate process, it casts an unnecessary burden on the judiciary, frustrates legislative intent, and imposes an unnecessary expense on the public.6
*949Therefore with great deference, I urge the judges of the Court of Criminal Appeals to overrule Hoobler and like cases and reverse our judgment here by applying the reasoning of Collier to all cases involving the same trial error or, alternatively, to subject the error to the harmless error analysis of Tex.R.App.P. 80(b)(2).

. E.g., Lawrence v. State, 626 S.W.2d 56, 57 (Tex.Cr.App.1981), and Thompson v. State, 154 Tex.Crim.R. 273, 226 S.W.2d 872 (1950).


. A habeas corpus proceeding and collateral attack on the validity of a judgment resulting from a bench tried on applicant’s plea of not guilty.


. [Almanza v. State], 686 S.W.2d 157, 171-172 (Tex.Cr.App.1984).


. See Ex parte Collier, 614 S.W.2d at 431.


. To illustrate the folly of Hoobler consider this: The State not wishing to try its case before the judge deliberately withholds its written consent to a defendant’s waiver of jury, thus exercising its quite flimsy right to a jury trial on the guilt-innocence issue in the case. Nevertheless, the judge hears the case, finds the defendant guilty, and assesses a punishment not entirely impleasing to the State. The defendant appeals, *949and under Hoobler’s holding, a reversal and retrial is mandated. Who suffers? The State and the people.